     Case 3:18-cv-02280-DMS-AHG Document 236 Filed 03/19/21 PageID.3222 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     PRUCO LIFE INSURANCE                             Case No.: 18cv2280 DMS (AHG)
       COMPANY, an Arizona Corporation,
12
                                       Plaintiff,       ORDER (1) GRANTING IN PART
13                                                      AND DENYING IN PART LIFE
       v.                                               ADVANCE, LLC’S MOTION TO
14
                                                        STRIKE PORTIONS OF JOINT
       CALIFORNIA ENERGY
15                                                      SECOND AMENDED CROSS-
       DEVELOPMENT, INC., a dissolved
                                                        COMPLAINT OF MICKEY
16     California Corporation, TIMOTHY
                                                        NICHOLSON AND JASON
       BRYSON, an individual, MICKEY
17                                                      VOELKER AND (2) DENYING AS
       NICHOLSON, an individual, JOHN J.
                                                        MOOT MOTION TO DISMISS
18     WALSH, an individual, EDWARD
       SPOONER, trustee of the LIVING
19
       TRUST OF EDWARD SPOONER, LIFE
20     ADVANCE, LLC, a Nevada corporation,
       DOES 1-10,,
21
                                    Defendants.
22
23     AND ALL RELATED CROSS CLAIMS
       AND THIRD PARTY CLAIMS.
24
25
26          This case comes before the Court on Life Advance, LLC’s motion to strike and
27     dismiss portions of Mickey Nicholson and Jason Voelker’s Joint Second Amended Cross-
28

                                                    1
                                                                            18cv2280 DMS (AHG)
     Case 3:18-cv-02280-DMS-AHG Document 236 Filed 03/19/21 PageID.3223 Page 2 of 3



 1     Complaint. Nicholson and Voelker filed an opposition to the motion, and Life Advance
 2     filed a reply.
 3            The Joint Second Amended Cross-Complaint was filed in accordance with this
 4     Court’s December 8, 2020 Order Granting in Part and Denying in Part Life Advance’s
 5     motion to dismiss the Cross and Third-Party Claims of Nicholson and Voelker. In that
 6     Order, the Court granted Life Advance’s motion to dismiss Nicholson and Voelker’s claims
 7     for rescission of transfer, inducing breach of contract, intentional interference with
 8     prospective economic advantage, negligent interference with prospective economic
 9     advantage, and Voelker’s claim for equitable lien. The rescission claim was dismissed
10     with prejudice and without leave to amend, and Nicholson and Voelker did not reallege
11     that claim in their Joint Second Amended Cross-Complaint. The Court granted Nicholson
12     and Voelker leave to amend the other claims “to cure the pleading deficiencies set out” in
13     the Order, (ECF No. 208 at 8), but Nicholson and Voelker did not reallege their claim for
14     inducing breach of contract or their claim for equitable lien on behalf of Voelker. They
15     did, however, allege a claim for equitable lien “for the benefit of” California Energy
16     Development, Inc. (“CEDI”), claims for intentional and negligent interference with
17     prospective economic advantage “for the benefit of CEDI,” and alleged a new claim for
18     conversion. Nicholson and Voelker also amended their claims for declaratory relief and
19     constructive trust even though those claims survived Life Advance’s previous motion to
20     dismiss.
21            Life Advance now moves to strike certain of these amendments. Specifically, it
22     argues the Court did not grant Nicholson and Voelker leave to add derivative claims, the
23     claim for conversion or to request punitive damages. On the derivative claims, the Court
24     agrees with Life Advance that Nicholson and Voelker were not granted leave to amend to
25     add these claims. Nicholson and Voelker were also not granted leave to add a claim for
26     ///
27     ///
28     ///

                                                   2
                                                                                18cv2280 DMS (AHG)
     Case 3:18-cv-02280-DMS-AHG Document 236 Filed 03/19/21 PageID.3224 Page 3 of 3



 1     conversion.    Therefore, these amendments are stricken.1           Any amendments to the
 2     declaratory relief claim and the claim for constructive trust are also stricken, as those claims
 3     survived Life Advance’s previous motion to dismiss. On the issue of punitive damages,
 4     Life Advance’s motion to strike is denied, as Nicholson and Voelker requested punitive
 5     damages in their first amended cross and third-party claims and Life Advance did not move
 6     to strike that request in its previous motion. The request for punitive damages is, therefore,
 7     not outside the leave granted by the Court’s previous order.
 8           In light of these rulings, the Court denies as moot Life Advance’s motion to dismiss
 9     the claims for conversion and intentional and negligent interference with prospective
10     economic advantage.
11           IT IS SO ORDERED.
12     Dated: March 19, 2021
13
14
15
16
17
18
19
20
21
22
23
24
       1
25        Nicholson and Voelker assert they should be allowed to plead their conversion claim
       because, although it was not asserted in their first amended cross and third-party claims, it
26     was asserted in their original claims against Life Advance. An opposition to a motion to
27     strike, however, is not the proper vehicle for raising this request. If Nicholson and Voelker
       wanted to amend their pleadings to add this claim, they should have filed a motion for leave
28     to amend. Because they did not do so, the Court declines to allow this amendment.
                                                      3
                                                                                     18cv2280 DMS (AHG)
